DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities:  
In regard to claim 9, one line 2, “a rear end portion” should be “the rear end portion” since the rear end portion has already been defined in claim 4.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Moeck (U.S. Patent 5,192,154).
In regard to claim 1, Moeck discloses a writing implement comprising:
a shaft tube 54;
an ink supply core 10 that is housed inside the shaft tube and that guides ink by capillary action (see column 5, lines 67-68); and
a core surrounding member 14 that is fitted to a leading end of the shaft tube 54, that is penetrated by the ink supply core 10 and from which a tip 42 of the of the ink supply core projects;
the ink supply core 10 being configured to retract at a tip 16 of the core surrounding member 14 under writing pressure (see column 7, lines 6-15); and
the ink supply core projects from the tip 16 of the core surrounding member 14 when not being used to write.
Although the Moeck reference does not disclose the distance the ink supply core 10 projects from the tip 16 of the core surrounding member, it is the examiner’s position it would have been obvious to one of ordinary skill in the art at the time the invention was made that the writing instrument can be designed such that the ink supply core 10 projects from the tip 16 of the core surrounding member any suitable distance, including the claimed distance, without effecting the overall operation of the device, especially since the Moeck reference in no way limits the distance at which the ink supply core 10 may project from the tip 16 and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of various dimensions involves only routine skill in the art.  See In re Aller, 105 USPQ 233. 
In regard to claims 2 and 3, the ink supply core 10 includes a flow path 38 (see Figrue 3) configured to guide ink internally by capillary action, the core surrounding member 14 includes a tip opening (in the tip 16) from which the tip of the ink supply core 10 projects.  Although the Moeck reference does not disclose the claimed dimensional difference between the external diameter of the flow path and the internal diameter of the tip opening, it is the examiner’s position it would have been obvious to one of ordinary skill in the art at the time the invention was made that the dimensional difference between the external diameter of the flow path and the internal diameter of the tip opening can be designed to be any suitable dimensional difference, including that claimed, without effecting the overall operation of the device, especially since the Moeck reference in no way limits this particular parameter and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of various dimensions involves only routine skill in the art.  See In re Aller, 105 USPQ 233.
In regard to claim 4, the core surrounding member 14 includes a “tip portion” 32, a “rear end portion” 26 and an elastic portion 22 between the tip portion 32 and the rear end portion 26 wherein the elastic portion enable the ink supply core 10 to retract together with the rear end portion 26.
In regard to claim 5, although the elastic portion 22 is not disclosed as being integral to the tip portion, as claimed, it is the examiner’s position it would have been obvious to one of ordinary skill in the art at the time the invention was made the elastic portion and tip portion can be integrally formed since it has been held that forming in one piece and article which as formerly been formed in two pieces and assembled involves only routine skill in the art.  See Howard v, Detroit Stove Works, 150 U.S. 164 (1893).
In regard to claim 6, the elastic portion 22 is a separate body from the tip portion 32.
In regard to claim 8, the ink supply core 10 and core surrounding member 14 are considered to be “fixed” to each other (via various elements).
In regard to claim 9, the fixing is performed by an outer peripheral surface of a rear end portion 26 of the core supporting member.  It is noted that the limitation “impact deformation” is a product by process limitation and does not impart any patentable structure to the claim.
In regard to claim 10, an expanded location (at 12,14, see Figure 1) is provided at a tip portion of the ink supply core such that a gap between the ink supply core and the core surrounding member is expanded around an entire periphery of the tip portion.
In regard to claim 13, although the Moeck reference does not disclose the claimed line widths at the various angles,  it is the examiner’s position it would have been obvious to one of ordinary skill in the art at the time the invention was made that the writing tip can be designed to create lines of any suitable width at various angles, including the widths and angles claimed, without effecting the overall operation of the device, especially since the Moeck reference in no way limits this particular parameter and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of various dimensions involves only routine skill in the art.  See In re Aller, 105 USPQ 233.

Claims 1 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ballot et al. (U.S. Patent 6,641,320, hereinafter Ballot).
In regard to claim 1, Ballot discloses a writing implement comprising:
a shaft tube 10;
an ink supply core 20, 40, 50, 60 (see Figure 7) that is housed inside the shaft tube and that guides ink by capillary action (see column 8, lines 10-11); and
a core surrounding member 90 that is fitted to a leading end of the shaft tube 10, that is penetrated by the ink supply core and from which a tip 20A of the of the ink supply core projects;
the ink supply core being configured to retract at a tip of the core surrounding member 90 under writing pressure (see column 7, lines 40-44); and
the ink supply core projects from the tip  of the core surrounding member 90 when not being used to write.
Although the Ballot reference does not disclose the distance the ink supply core projects from the tip of the core surrounding member, it is the examiner’s position it would have been obvious to one of ordinary skill in the art at the time the invention was made that the writing instrument can be designed such that the ink supply core projects from the tip  of the core surrounding member any suitable distance, including the claimed distance, without effecting the overall operation of the device, especially since the Ballot reference in no way limits the distance at which the ink supply core may project from the tip  and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of various dimensions involves only routine skill in the art.  See In re Aller, 105 USPQ 233. 
In regard to claim 10, an expanded location (at 24A, see Figure 7) is provided at a tip portion of the ink supply core such that a gap between the ink supply core and the core surrounding member is expanded around an entire periphery of the tip portion.
In regard to claim 11, the expanded location is provided by providing a step portion (at the juncture of 23A and 24A (see Figure 7) that locally reduces an external diameter around the entire periphery of the tip portion of the ink supply core.
In regard to claim 12, the expanded portion is provided by providing a ring shaped groove 24A around the entire periphery of the tip portion of the ink supply core.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Sheu and Rukan et al. references are cited as being directed to the state of the art as teachings of other writing instruments having an ink supply core configured to retract at a tip of a core surrounding member under writing pressure.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J WALCZAK whose telephone number is (571)272-4895. The examiner can normally be reached Monday-Friday 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DJW
4/27/22

/DAVID J WALCZAK/            Primary Examiner, Art Unit 3754